DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/23/2021.
Applicant's election with traverse of Group I, NA expression, FGFR1, and AZD4547 in the reply filed on 6/08/2021 is acknowledged.
Claims 1-4, 7-9 and 14-20 are pending.  Claims 5-6, 10-13 have been cancelled.
Claims 14-20 are withdrawn as being drawn to a nonelected invention.
The following rejections are modified as necessitated by amendment.  Response to arguments follows.
This action for claims 1-4 and 7-9 is FINAL.

Withdrawn Objections and Rejections
The objection to claim 2 made in the previous office action is withdrawn based upon cancellation of the claim.  
The 35 USC 112 made in the previous office action is withdrawn based upon amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  

Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression levels and comparing which is considered routine analysis of expression amounts.  Haley et al. (US Patent Publication 2013/0210026 August 15, 2013) teaches detecting in the subject the level of Ncadherin and FGFR1 (para 14, 62 and 238 and Table 1).  Haley et al. teaches comparison with a reference (para 81).  Haley et al. teaches treatment with a FGFR inhibitor (abstract). 
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  
The reply asserts that the claims have been amended to require a step of administering a treatment (p. 6).  These arguments have been fully reviewed but have not been found persuasive.  The claim(s) recite(s) a judicial exception of correlation of predicting response of treatment with FGFR inhibitor and expression of Ncadherin and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley et al. (US Patent Publication 2013/0210026 August 15, 2013).
With regard to claims 1, Haley et al. teaches methods for determining response to treatment with a FGFR inhibitor (abstract).  Haley et al. teaches detecting in the subject the level of Ncadherin and FGFR1 (para 14, 62 and 238 and Table 1).  Haley et al. teaches comparison with a reference (para 81).  Haley et al. does not teach that 
	With regard to claim 2, Haley et al teaches determining mRNA expression (para 62, table 1, and 238).  It is noted that CDH2 is considered the gene of biomarker N cadherin. 
	With regard to claim 3, Haley et al. teaches a method wherein the cancer is NSCLC (para 68). 
	With regard to claim 4, Haley et al. teaches that the cancers can be squamous cell (para 145). 
 	With regard to claim 7, Haley et al. teaches that RT-PCR can be used (para 98).  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that the claims do not combine the level of N cadherin and FGFR1 as claimed (p 7).  The reply further asserts that Haley does not administer based on a high level of expression (p 7).
These arguetmsn have been reviewed but have not been found persuasive.  
In particular as noted above, the claims are neither limited to having to detect high expression nor is the administration step contingent on the expression step.  Further the claims do not required that there is a combination of the biomarkers expression but rather that both are detected and both are compared with reference samples.  Haley et al. does not teach that there is a high level of both of the biomarkers, however, the wherein clause appears to be one result of the detecting and comparing, It is not required therefore that the expression is high but rather if it’s high there is a response to treatment.  Step b of adminstering is performed regardless of the wherein clause.  In other words, every subject is adminstered a treatment regardless of the comparison.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US Patent Publication 2013/0210026 August 15, 2013) in view of Thomas et al. (US Patent Application Publication 2015/0335643 November 26, 2015).

However, Haley et al. does not teach that the FGFR1 inhibitor was AZD4547.
With regard to claim 9, Thomas et al. teaches detection of changes in expression FGFR1 in patients with lung cancer (para 7).  Thomas et al. teaches detection of response to FGFR1 inhibitors (para 7). Thomas et al teaches that FGFR1 inhibitors include AZD4547 (para 52).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Haley et al. to detect response to any of the finite number of FGFR inhibitors including AZD4547 as taught by Thomas et al. with a reasonable expectation of success.  The ordinary artisan would have a reasonable expectation that one can determine response in any of the known FGFR inhibitors as expression of the recited genes have been determined in Haley with a known FGFR inhibitor treatment.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that Thomas does not cure that there is no link to expression and treatment in Hayley (p. 8-9).  This arguetmsn has been discussed above and is not persuasive based upon the response above.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634